DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/11/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-12 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Ishiwata I et al. (WO 2013/105552 A1) in view of Kobayashi (WO 2016/158353 A1) or (ii) alternatively Ishiwata I et al. (WO 2013/105552 A1) in view of Ishiwata II et al. (WO 2009/060944 A1) and Kobayashi (WO 2016/158353 A1). It is noted that when utilizing Ishiwata I et al. and Kobayashi, the disclosures of the reference are based on US 2015/0140266 A1 (cited in IDS) and US 2018/0093409 A1 respectively which are an English language equivalent of the references. Therefore, the paragraph numbers cited with respect to Ishiwata I et al. are found in US ‘266 and Kobayashi are found in US ‘409. It is noted that the disclosures of Ishiwata II et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-7, Ishiwata I et al. disclose a biaxially stretched polypropylene film for a capacitor (see Abstract). The biaxially stretched polypropylene film comprises an isotactic polypropylene having weight average molecular weight of 250,000 to 450,000, Mw/Mn of 7 to 12 and Mz/Mn of 20 to 40 (see Abstract). The isotactic polypropylene has a mesopentad fraction of 94 to 98% (see paragraph 0028). The value of a difference obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M) = 6 from a difference distribution value when Log(M) = 4.5 on a molecular distribution curve thereof is 8% to 20% (see Abstract). The isotactic polypropylene is identical to polypropylene resin A utilized in present invention (see paragraphs 0086, 0087, 0088, 0089, 0090, 0091, 0092, 0093 of published application). The biaxially stretched polypropylene film has a thickness of 1 to 6 microns (see paragraph 0043). 
The biaxially stretched polypropylene film can be produced by carrying out stretching treatment that includes stretching treatment and ratio (see paragraph 0211) which is identical to that utilized in the present invention (see paragraph 0184 of published application). Ishiwata I et al. disclose biaxially stretched polypropylene film is produced by carrying out stretching treatment on polypropylene cast sheet (see paragraph 0211). The stretching can be a sequential biaxial stretching first holding the cast sheet at a temperature of 100 to 160 C, passing the polypropylene cast sheet between rollers having different speeds, stretching by a factor of 3 to 7 in the machine direction (i.e. flow direction) and immediately cooling to room temperature (see paragraph 0211). The stretched film is guided to a tender, and after stretching by a factor of 3 to 11 in the lateral direction (i.e. width direction) at a temperature of 160 C to 185 C, the film is relaxed, solidified and wounded (see paragraph 0211). The sequential biaxial stretching in the machine direction (flow direction) and the lateral direction (width direction) is identical to that utilized in the present invention (see paragraph 0184 of published application). The polypropylene cast sheet is produced by heating and melting a resin composition containing a polypropylene raw material resin, extruding the heated and melted resin composition, and cooling and solidifying the extruded resin composition to obtain the polypropylene cast sheet (see paragraph 0205). 
Further, a metallized polypropylene film for a capacitor can be obtained by metallizing at least one side of the biaxially stretched polypropylene film for a capacitor (see paragraph 0226). Accordingly, Ishiwata et al. disclose a capacitor comprising the metallized film. 
Further, Ishiwata I et al. disclose a mixture of two types of polypropylenes obtained by mixing with a primary resin A (i.e. isotactic polypropylene) an added resin (B) having a weight average molecular weight higher than or lower than the primary resin at about 1 to 40 wt% (see paragraph 0164). Accordingly, amount of primary resin A, i.e. isotactic polypropylene can be 60 to 99 wt%. The aforementioned polypropylene mixed system is preferable since it facilitates the adjustment of low molecular weight components (see paragraph 0164). 
Ishiwata I et al. do not disclose a polypropylene resin B as presently claimed. However, it would have been obvious to one of ordinary skill in the art to use another polypropylene having weight average molecular weight of 250,000 to 450,000, Mw/Mn of 7 to 12, Mz/Mn of 20 to 40, a mesopentad fraction of 94 to 98% and the value of a difference obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M) = 6 from a difference distribution value when Log(M) = 4.5 on a molecular distribution curve thereof is 8% to 20% as polypropylene resin B blended with primary resin A (isotactic polypropylene) such that molecular weight of another polypropylene resin is higher than primary resin A (isotactic polypropylene), and thereby arrive at the claimed invention. The polypropylene resin B is identical to that utilized in the present invention (see paragraphs 0100, 0101, 0102, 0103 and 0104 of published application).
Alternatively, Ishiwata II et al. a biaxially stretched polypropylene film comprising a crystalline isotactic polypropylene resin having a weight average molecular weight of 250,000 -450,000, Mw/Mn of 4-7, a mesopentad content of 94 to 98% and a value of difference obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M) = 6 from the differential distribution value when the logarithmic molecular weight Long (M) = 4.5 is from 2% to 15% (see Abstract). The polypropylene disclosed by Ishiwata II et al. is identical to polypropylene B that is utilized in the present invention (see paragraphs 0100, 0101, 0102, 0103 and 0104 of published application). The biaxially stretched film is excellent in winding suitability, high withstand voltage characteristics and exhibits high electric capacity (page 17, last paragraph).
In light of motivation for using crystalline isotactic polypropylene resin disclosed by Ishiwata II et al.  as described above, it therefore would have been obvious to one of the ordinary skill in the art to use crystalline isotactic polypropylene resin of Ishiwata II et al. as the polypropylene resin B in Ishiwata I et al. in order to obtain excellent winding suitability, high withstand voltage characteristics and exhibit high electric capacity, and thereby arrive at the claimed invention.
Accordingly, Ishiwata I et al. or Ishiwata I et al. in view of Ishiwata II et al. disclose a biaxially stretched polypropylene film comprising polypropylene resin A and a polypropylene resin B, and their amounts identical to that utilized in the present invention (see paragraph 0099 of published application). 
While Ishiwata I et al. disclose the biaxially stretched polypropylene film obtainable by the production method, Ishiwata I et al. or Ishiwata I et al. in view of Ishiwata II et al. do not disclose the stretching angle as presently claimed. Ishiwata I et al. or Ishiwata I et al. in view of Ishiwata II et al. do not disclose biaxially stretched polypropylene film having a molecular orientation coefficient as presently claimed. Ishiwata et al. do not disclose a ratio MTD/MMD as presently claimed.
Kobayashi disclose a method for manufacturing a stretched film (see Abstract). The stretched film has orientation angle (stretching angle) of 10º to 80º in order to suppress thermal shrinkage (see paragraphs 0126, 0128-0130). The stretched film can be a polypropylene (see paragraph 0044).
In light of motivation for using stretching angle of 10º to 80º disclosed by Kobayashi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use stretching angle of 10º to 80º in Ishiwata I et al. or Ishiwata I et al. in view of Ishiwata II et al. in order to suppress thermal shrinkage, and thereby arrive at the claimed invention.
Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi do not disclose biaxially stretched polypropylene film having a molecular orientation coefficient as presently claimed. Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi do not disclose a ratio MTD/MMD as presently claimed.
However, the biaxially stretched polypropylene resin of Ishiwata I et al. has overlapping thickness and polypropylene A with the same weight average molecular weight, Mw/Mn, Mz/Mn, and mesopentad fraction as the present invention as well as overlapping difference DM. Further, Ishiwata discloses polypropylene B that has the same Mz/Mn as the present invention as well as overlapping weight average molecular weight, Mw/Mn, mesopentad fraction, and difference DM as the present invention while alternatively, Ishiwata II et al. discloses polypropylene B with overlapping weight average molecular weight, Mw/Mn, mesopentad fraction, and difference DM as the present invention. Further, the biaxially stretched polypropylene film of Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi is obtainable by the production method as the present invention. Within the overlapping ranges, the biaxially stretched polypropylene resin of Ishiwata I et al. in view of Kobayashi, or alternatively, in view of Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi is identical to the presently claimed biaxially stretched polypropylene resin, therefore, it is inherent or obvious that the biaxially stretched polypropylene film of Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi has a molecular orientation coefficient as presently claimed and a ratio MTD/MMD as presently claimed.

Regarding claims 8-12, Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi disclose the biaxially stretched polypropylene film as set forth above and therefore, the biaxially stretched film of Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi necessarily has presently claimed properties.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that neither Ishiwata I nor Ishiwata II discloses or suggests a biaxially stretched polypropylene film obtainable by a production method including steps 1 to 4 in order as recited in amended claim 1. Thus, the present claims are not obvious over the cited references for at least this reason.
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that in addition, as disclosed at paragraph [0044] and the Examples of the present application, the molecular orientation coefficient is dependent upon the stretching conditions of the polypropylene film (see Tables 1 and 2). The data shows that the claimed molecular orientation coefficient results when the stretching conditions are adjusted to those recited in the present claims.
However, given that the stretching conditions disclosed by Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi are identical to that presently claimed, it is inherent or obvious that the Ishiwata I et al. in view of Kobayashi or Ishiwata I et al. in view of Ishiwata II et al. and Kobayashi has molecular orientation coefficient as presently claimed.
Further, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite a specific polypropylene resin comprising a mixture of specific polypropylene resin A and a specific polypropylene resin in a specific ratio (see paragraphs 0193-0194), while the present claims recite any polypropylene resin (ii) the examples recite the biaxially stretched polypropylene film having a specific thickness, while the present claim has broad recitation of thickness of the biaxially stretched polypropylene film (iii) the examples recite specific longitudinal stretching (flow direction) comprising specific longitudinal stretching temperature and specific longitudinal stretching ratio (see paragraph 0195 and Table 1), while the present claim recite any longitudinal stretching (flow direction) comprising any longitudinal stretching temperature and any longitudinal stretching ratio and (iv) the examples recite specific lateral stretching (width direction) comprising specific lateral stretching temperature and specific lateral stretching ratio (see paragraph 0195 and Table 1), while the present claim has broad recitation of lateral stretching comprising broad lateral stretching temperature and any lateral stretching ratio. 
Further, there is no proper side-by-side comparison of Example 1 with Comparative Example 6 given that Example 1 recite lateral stretching temperature of 158 C while the Comparative Example 6 recite lateral stretching temperature of 156 C. There is no proper side-by-side comparison of Example 3 with Comparative Example 8 given that Example 3 recite lateral stretching temperature of 158 C while the Comparative Example 8 recite lateral stretching temperature of 156 C.

In light of amendments, 112(b) rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787